84912: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








22-33401: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 84912


Short Caption:CELLURA VS. 27 HEALTH HOLDINGS CORP.Court:Supreme Court


Lower Court Case(s):Clark Co. - Eighth Judicial District - A819653Classification:Civil Appeal - General - Other


Disqualifications:Case Status:Disposition Filed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:07/12/2022 / Kohl, JamesSP Status:Completed


Oral Argument:Oral Argument Location:


Submission Date:How Submitted:








+
						Party Information
					


RoleParty NameRepresented By


AppellantJoseph R. CelluraBrandon L. Phillips
							(Brandon L. Phillips, Attorney At Law, PLLC)
						


AppellantMichael F. GhiselliBrandon L. Phillips
							(Brandon L. Phillips, Attorney At Law, PLLC)
						


AppellantTarsin Mobile Inc.Brandon L. Phillips
							(Brandon L. Phillips, Attorney At Law, PLLC)
						


Respondent27 Health Holdings Corp.Ramez Ghally
							(Hutchison & Steffen, LLC/Las Vegas)
						Jeffrey R. Hall
							(Hutchison & Steffen, LLC/Las Vegas)
						Robert E. Werbicky
							(Hutchison & Steffen, LLC/Las Vegas)
						





+
						Due Items
					


Due DateStatusDue ItemDue From


11/21/2022OpenRemittitur





Docket Entries


DateTypeDescriptionPending?Document


06/23/2022Filing FeeFiling Fee due for Appeal. (SC)


06/23/2022Notice of Appeal DocumentsFiled Notice of Appeal. Appeal docketed in the Supreme Court this day. (SC)22-19909




06/23/2022Notice/OutgoingIssued Notice to Pay Supreme Court Filing Fee. No action will be taken on this matter until filing fee is paid. Due Date: 7 days. (SC)22-19911




07/05/2022Filing FeeFiling Fee Paid. $250.00 from Brandon L. Phillips.  E-Payment Ref. no. 22070121847334. (SC)


07/06/2022Notice/OutgoingIssued Notice of Referral to Settlement Program. This appeal may be assigned to the settlement program.  Timelines for requesting transcripts and filing briefs are stayed. Docketing Statement mailed to counsel for appellants - due: 21 days. (SC)22-21223




07/12/2022Settlement NoticeIssued Notice: Assignment to Settlement Program. Issued Assignment Notice to NRAP 16 Settlement Program.  Settlement Judge: James A. Kohl. (SC)22-21843




07/12/2022Notice/IncomingFiled Respondent's Notice of Appearance for Robert E. Werbicky. (SC)22-21896




07/27/2022Docketing StatementFiled Docketing Statement Civil Appeals. (SC)22-23659




07/27/2022Notice of Appeal DocumentsFiled Case Appeal Statement. (SC)22-23660




08/29/2022Settlement Program ReportFiled Final Report/Settlement. The parties have agreed to a settlement of this matter. (SC)22-27096




08/31/2022Settlement Order/ProceduralFiled Order re: Stipulation/Motion to Dismiss. Stipulation or Motion to Dismiss Due: 30 days.  (SC)22-27342




10/24/2022Settlement Order/DispositionalFiled Order Dismissing Appeal as Abandoned. "We dismiss this appeal as abandoned." (SC)22-33401





Combined Case View